PER CURIAM.
Francis Akinro appeals the district court’s order denying his motion for recu-sal and denying reconsideration of a previous order that dismissed his civil action as frivolous. We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Akinro v. Gbenga, No. CA-01-4188-CCB (D. Md. filed Apr. 1, 2002; entered Apr. 2, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.